1

2

3

4

5

6                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
7
     GARRY WAYNE RUCKER,
8
                                                       Case No. C18-05747 RSM
9                        Plaintiff,
                                                       ORDER FOR EAJA FEES AND EXPENSES
10                   v.
     COMMISSIONER, SOCIAL SECURITY
11   ADMINISTRATION
12                      Defendant.
13
             Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the
14
     total amount of $10,654.56, and expenses in the amount of $20.00 (for postage) be awarded to
15
     Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and Astrue v. Ratliff,
16
     130 S.Ct. 2521 (2010); and $5.00 in photocopying costs shall be awarded pursuant to 28 USC
17

18   1920.

19           If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees and

20   expenses are not subject to any offset allowed under the Department of the Treasury’s Offset
21   Program, then the check for EAJA fees and the check for expenses shall be made payable to
22
     Plaintiff’s attorney, Nancy J. Meserow, based upon Plaintiff’s assignment of these amounts to
23
     Plaintiff’s attorney; and mailed to her office:
24
             //
25           //
                                                                   Law Office of Nancy J.Meserow
                                                                   7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES AND EXPENSES                              Portland,OR 97219
                                                                   (503) 560-6788
1           Law Office of Nancy J.Meserow
            7540 S.W. 51st Ave.
2           Portland, OR
            97219
3

4           Whether the check is made payable to Plaintiff, or to her attorney, Nancy J. Meserow, the

5    check shall be mailed to Attorney Meserow at the address as indicated supra.

6           Dated this 27th day of June 2019.

7

8

9
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  Law Office of Nancy J.Meserow
                                                                  7540 S.W. 51st Ave.
     ORDER FOR EAJA FEES AND EXPENSES                             Portland,OR 97219
                                                                  (503) 560-6788
